PURCHASE AGREEMENT
(4210 B.F. Goodrich Boulevard)




This PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of January
8, 2009 (the “Effective Date”), by and between THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA, a New York corporation, successor by merger to Berkshire
Life Insurance Company, a Massachusetts corporation (“Seller”), and BLUE EARTH
SOLUTIONS TENNESSEE INC., a Tennessee corporation (“Purchaser”).
 
In consideration of the Purchase Price (as hereinafter defined), the Deposit (as
hereinafter defined), and the premises and the mutual covenants and conditions
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
PURCHASE AND SALE OF PROPERTY


1.1 Upon the terms and conditions hereinafter set forth, Seller agrees to sell,
grant and convey, and Purchaser agrees to purchase and accept, the following:


1.1.1                      that certain tract or parcel of land, with the
buildings and improvements thereon, having a street address of 4210 B.F.
Goodrich Boulevard, situated in Memphis, Shelby County, State of  Tennessee,
more particularly described on Exhibit A attached hereto and made a part hereof,
together with all and singular the rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, railroad access, alleys or rights-of-way or other adjacent real
property (the property described in this Section 1.1.1 being herein referred to
collectively as the “Land” or the “Property”; and


1.1.2                      all of Seller’s right, title, and interest, if any,
in and to all mechanical, electrical or other equipment, systems, fixtures and
personalty attached to or used in connection with the Property (hereinafter
collectively referred to as “Fixtures”) on the “Closing Date” (as such term is
hereinafter defined); provided, however, Seller makes no representation as to
the quantity, quality, condition, or sufficiency of any Fixtures, and Purchaser
shall accept the Fixtures in “as is” and “where is” condition on the Closing
Date; provided, further, Seller and Purchaser agree that no portion of the
“Purchase Price” (as such term is hereinafter defined) shall be allocated to the
Fixtures; however, if any sales and/or transfer taxes are payable with respect
thereto, they shall be paid by Purchaser.


1.2 The Property shall be conveyed subject to the matters which are, or are
deemed to be, Permitted Exceptions, as defined in Section 10.1.1 below.


PURCHASE PRICE AND DEPOSIT


2.1 The purchase price of the Property (the “Purchase Price”) is ONE MILLION TWO
HUNDRED NINETY-SIX THOUSAND AND NO/100 ($1,296,000.00), DOLLARS which is subject
to prorations and adjustments as provided in this Agreement.
 
1

--------------------------------------------------------------------------------




2.2 Five (5) business days after the execution and delivery of this Agreement,
Purchaser shall deposit with Chicago Title Insurance Company, having an office
at 6060 Poplar Avenue, Suite LL 37, Memphis, TN 38119 (the “Escrow Agent”), the
sum of TWENTY-FIVE THOUSAND ($25,000.00) DOLLARS (such deposit hereinafter
referred to as the “Deposit”).  The Deposit shall be held in escrow by Escrow
Agent pursuant to the terms of this Agreement and the Escrow Provisions attached
to this Agreement as Exhibit B.  The Deposit shall be refunded in full only if
Purchaser is unable to secure bond financing through the Industrial Development
Board of the City of Memphis and County of Shelby, Tennessee, which financing
the purchaser shall pursue in good faith and in an expeditious manner.


SETTLEMENT AND CLOSING DATE



3.1 Except as otherwise provided in this Agreement, the consummation of the
transaction contemplated hereby (“Settlement”), as evidenced by the delivery to
the Title Company (as defined in Section 5.1) of the Deed (as defined in Section
11.2.1) and by Seller’s receipt of the sales proceeds due to Seller under this
Agreement, shall occur on or before February 28, 2009 (the “Closing Date”).  The
Closing Date may be extended only in accordance with the provisions of this
Agreement.


INSPECTION


4.1 INTENTIONALLY OMITTED.


TITLE AND SURVEY 


5.1 Within fifteen (15) days of the Effective Date, Purchaser, at Purchaser’s
cost, shall obtain from Escrow Agent or its affiliate (the “Title Company”), and
deliver copies thereof to Seller, a commitment to issue a title policy covering
the Land (the “Title Commitment”).  Purchaser, at Purchaser’s cost, may obtain,
and deliver a copy thereof to Seller, a survey of the Land sufficient in form
and substance to enable the Title Company to remove its standard survey
exception (the “Survey”), if Purchaser so elects.  Purchaser shall have the
right to object, in its sole and absolute discretion, to any exceptions in the
Title Commitment that constitute title defects (i.e., exceptions that render
title unmarketable or uninsurable), or to any matter shown on the Title
Commitment or Survey, other than the standard pre-printed exceptions set forth
in the Title Commitment and the Permitted Exceptions referred to in Section
10.1.1, by giving written notice to Seller and the Title Company no later than
thirty (30) days after the Effective Date, stating the matters to which
Purchaser objects and the reasons therefor, time being strictly the essence
thereto.  If Purchaser fails to timely provide such written objection, then
Purchaser shall be deemed to have approved all matters affecting title to the
Land and the Survey as of the date of the Title Commitment or the Survey, as
applicable.  If Purchaser so objects to any matter affecting title or the
Survey, then Seller shall, within ten (10) days after receipt of such written
notice, elect in writing, in its sole and absolute discretion, either to (a)
endeavor (without any obligation to do so) to cure or remove any one (1) or more
of such objections, or (b) terminate this Agreement, whereupon the Deposit shall
be paid to the Purchaser.
 
2

--------------------------------------------------------------------------------




5.2 If Seller elects to endeavor to cure or remove any title objection or Survey
matter, Seller shall have a reasonable time determined by Seller from time to
time, not to exceed sixty (60) days, to endeavor to cure or remove such title
objection or Survey matter, which cure period shall extend the Closing
Date.  For purposes of this Agreement, the term “cure” shall include, without
limitation, either of the following actions taken by Seller at Seller’s sole
cost and expense:  (a) “bonding off” an objection or posting a letter of credit
in connection therewith reasonably satisfactory to Purchaser; or (b) obtaining
an appropriate endorsement to Purchaser’s title policy and/or title commitment
for the Property that reasonably protects Purchaser from an objection reasonably
satisfactory to Purchaser.  Seller shall have no liability to Purchaser for any
defects in or objections to title or the Survey or for failure to cure or remove
any such defects or objections, except as set forth in the following
sentence.  Notwithstanding anything set forth to the contrary in Section 12.1,
Purchaser’s sole remedies with respect to any such defect or objection shall be
the termination of this Agreement pursuant to this Section, whereupon Purchaser
shall receive a return of the Deposit in accordance with Section 12.


6.1  
INTENTIONALLY OMITTED



REPRESENTATIONS AND WARRANTIES; AS-IS CONVEYANCE


7.1 Seller represents and warrants to Purchaser as of the Effective Date that:
(a) Seller is not a “foreign person,” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act, as
amended; and (b) subject to Section 14.5 below, the execution, delivery and
performance of this Agreement by Seller has been duly authorized and approved by
all requisite corporate action.


7.2 Purchaser hereby represents and warrants to Seller as of the Effective Date
that the execution, delivery and performance of this Agreement by Purchaser has
been duly authorized and approved by all requisite corporate or partnership
action, if applicable.


7.3 Purchaser acknowledges that in purchasing the Property, Purchaser is not
relying on any representation or warranty of Seller (or its representatives,
agents or employees) regarding the physical, environmental or other condi­tions
of the Property; and, Seller specifically disclaims making any such
representation or warranty.  It is understood and agreed that neither Seller nor
any person acting or purporting to act for Seller has made or now makes any
representations as to the present or former physical condition (latent or patent
or otherwise), present or former environmental condition, value, income,
expense, operation, legality of current rents, compliance with any federal,
state or local laws including, but not limited to, laws relating to the
environmental condition of the Property and/or the presence, use, storage,
handling, introduction, abatement or removal thereon or therein of any hazardous
or toxic substances or contaminants, or any other matter or thing affecting or
relating to the Property or Fixtures.  Purchaser hereby expressly acknowledges,
represents and warrants that no such representations have been made and
Purchaser further agrees to take the Property and Fixtures “as is” as of the
Closing Date subject to all faults of every kind or nature whatsoever (latent,
patent or otherwise) and whether now or hereafter existing.  Purchaser agrees
that Seller is not liable or bound in any manner by any financial or written
statements, representations, real estate brokers’ “set-ups”, or information
pertaining to the Property furnished by any real estate broker, agent, employee,
trustee, servant or other person, unless the same are specifically set forth
herein.  It is understood and agreed that all understandings and agreements
heretofore had between the parties are hereby merged in this Agreement which
alone fully and completely expresses their agreement and that the same is
entered into after full investigation, neither party relying upon any statement
or representation made by the other not embodied in this Agreement.  Seller also
specifically disclaims any obligation to perform or to bring the Property into
compliance with any obligations under any governmental, developmental or other
conditions whatsoever binding on the Property or any other property.
 
3

--------------------------------------------------------------------------------




7.4 Except as provided herein, Purchaser, on behalf of itself  and its heirs,
successors and assigns, hereby waives, releases, acquits and forever discharges
Seller, its officers, directors, partners, shareholders, employees, agents,
representatives and any other person acting on behalf of Seller, and the
successors and assigns of any of the preceding, of and from any and all claims,
actions, causes of actions, demands, rights, damages, costs, expenses or
compensation whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen, which Purchaser, or any of its heirs, successors or assigns, now has
or which may arise in the future on  account of, or in any way related to, or in
connection with, any past, present or future physical characteristic or
condition of the Property, including any environmental condition thereof.


COVENANTS PRIOR TO SETTLEMENT


8.1 Seller covenants and agrees with Purchaser that:


8.1.1                      Without the prior written approval of Purchaser,
which approval shall not be unreasonably withheld, conditioned or delayed for a
period in excess of five (5) days, Seller shall not: (a) enter into or extend
any agreements affecting all or any part of the Property that will survive the
Closing Date, other than agreements necessary to operate the Property in the
normal course of business or agreements that are terminable by Seller upon
thirty (30) days prior written notice and not involving any substantial
liability to Purchaser; or (b) assign, transfer, convey, hypothecate, pledge,
create a security interest in or lien upon the Property, unless same shall be
removed prior to Settlement.


8.2 Purchaser covenants and agrees with Seller that:


8.2.1 To the extent reasonably possible, Purchaser shall not disclose, to any
person other than a Permitted Person (as hereinafter defined), the terms of this
Agreement.  For purposes of this Agreement, the term “Permitted Person” shall
mean:  the officers and directors of Purchaser; the employees of Purchaser who
are involved in the acquisition of the Property; Purchaser’s auditors,
accountants, lenders, and attorneys who have responsibility for participating in
the sale transaction; governmental officials contacted as part of Purchaser’s
study of the Property, and governmental agencies or auditors to whom disclosure
is necessary because of the nature of Purchaser’s business or the results of
Purchaser’s studies. In making a disclosure to any Permitted Person, Purchaser
shall request such Permitted Person to treat the terms of this Agreement, the
details of this transaction, and the results of its studies confidentially and
to disclose any information related to this transaction or the Property only to
Purchaser and Seller.
 
4

--------------------------------------------------------------------------------




8.2.2 In the event that Purchaser at any time prior to Settlement discovers or
believes that Seller has failed to perform its covenants set forth in Section
8.1, Purchaser shall give prompt written notice to Seller setting forth in
detail the alleged non-performance and shall give Seller a reasonable period in
which to cure such alleged non-performance not to exceed sixty (60) days.  If
Seller, in Seller’s sole discretion, elects to cure any such failure to perform
Seller’s covenants hereunder, the Closing Date shall be extended for a
reasonable period of time (not to exceed 60 days) to allow Seller to so cure.


8.2.3 Prior to Settlement, Purchaser shall not enter into any agreements with
any governmental or quasi-governmental authorities or with any other person or
entity that would bind Seller or run with the Property without Seller’s prior
written consent, which consent Seller may withhold in Seller’s sole discretion.


CASUALTY AND CONDEMNATION


9.1 In the event any portion of the Property is damaged by fire or other
casualty or if any condemnation proceedings are instituted with respect to all
or any portion of the Property, then Seller shall promptly notify Purchaser
thereof.  If such damage or condemnation applies to a substantial portion
(hereinafter defined) of the Property, then Seller and Purchaser shall each have
the option to terminate this Agreement upon written notice to the other given
within five (5) days after delivery of Seller’s notice to Purchaser, in which
event the Deposit shall be returned to Purchaser in accordance with Section
12.2.  For purposes of this Article 9, a substantial portion of the Property
shall be deemed to mean a taking or loss in excess of $10,000.00.  If this
Agreement is not so terminated, then Purchaser shall consummate the purchase of
the Property without reduction in the Purchase Price except for any insurance
deductible amount which shall be paid by Seller.  In the event Purchaser
consummates the purchase of the Property, then the right to collect the net
insurance proceeds payable to Seller or any condemnation award shall be assigned
by Seller to Purchaser and Purchaser shall pay the full Purchase Price and in
such event Seller shall not agree to or accept any insurance proceeds or
compromise any condemnation award without obtaining Purchaser’s written approval
thereof, which shall not be unreasonably withheld, conditioned or delayed.



CONDITIONS TO SETTLEMENT


10.1 The obligation of Purchaser to purchase the Property in accordance with
this Agreement is subject to the following conditions:


10.1.1 Title to the Property at Settlement shall be conveyed to Purchaser
subject only to the Permitted Exceptions (as hereinafter defined).  The term
“Permitted Exceptions” shall mean:  (a) the lien of real estate taxes and water
and sewer charges not yet due and payable; (b) all matters revealed in the Title
Commitment or of record as of the date of the Title Commitment and approved or
deemed approved by Purchaser pursuant to Section 5.1 above; (c) all matters that
would be shown by an accurate survey or an inspection of the Property,
including, but not limited to, easements, encroachments, overlaps, riparian
rights, and boundary disputes, if any, including, but not limited to, such
matters are listed as exceptions to the Title Commitment and not objected to by
Purchaser pursuant to Section 5.1; (d) all building, zoning, environmental, and
other state, county or federal laws, codes, and regulations (whether existing or
proposed) affecting the Property, including all special exceptions, conditions,
site plan approvals, and other similar matters, if any, related to the zoning
and/or use of the Property; and (e) standard pre-printed exceptions set forth in
the Owner’s and Loan Policy Forms.
 
5

--------------------------------------------------------------------------------




10.1.2 Seller shall have cured or removed, within the time period for cure or
removal, any title or Survey matter that Seller has agreed to endeavor to cure
or remove, if any, pursuant to Section 5.2.


10.2 Any of the conditions to Purchaser’s obligations set forth in this
Agreement may be waived, in whole or in part, in Purchaser’s sole discretion.


10.3 In the event any of the conditions precedent to Settlement set forth in
Section 10.1 are not satisfied (or deemed satisfied pursuant to Section 10.2 or
Section 10.4) on or before the Closing Date, then Purchaser shall, on or before
the Closing Date, notify Seller in writing of the nature of such unsatisfied
condition(s), and Seller shall have the right, in Seller’s sole discretion, (a)
from time to time to extend the date of Settlement beyond the Closing Date set
forth in Section 3.1 for the specific period of time that is set forth in this
Agreement to permit certain conditions to be cured or satisfied (e.g., the
curing of title objections pursuant to Section 5.2), or, if no time period is
stated, for a reasonable period of time selected by Seller from time to time,
not to exceed sixty (60) days, to permit such condition to be satisfied (which
extended date shall become the Closing Date), or (b) on the Closing Date (as
such may be extended), to terminate this Agreement by written notice to
Purchaser, whereupon the Deposit shall be returned to Purchaser in accordance
with Section 12.2.


10.4 Notwithstanding anything in this Agreement to the contrary, if (a)
Purchaser discovers or is made aware that any condition precedent to Purchaser’s
obligations set forth in this Agreement cannot be satisfied, and (b)
notwithstanding such discovery or awareness, Purchaser elects to consummate its
purchase of the Property at Settlement, then (c) Purchaser shall be deemed to
have waived such condition precedent.


CLOSING EVENTS


11.1 Settlement shall be held in the offices of closing attorneys, Glankler
Brown, PLLC, 6000 Poplar Avenue, Suite 100, Memphis, Tennessee 38119, Attn: B.
Douglas Earthman on the Closing Date or on such business day and at such time
before the Closing Date reasonably acceptable to Seller and Purchaser (such
prior date to be deemed the “Closing Date”).  The delivery of the documents and
the payment of the sums to be delivered and paid at Settlement shall be
accomplished through the Title Company.


11.2 At Settlement, Seller shall:


11.2.1 Deliver to Purchaser a fully executed Special Warranty Deed in the form
attached hereto as Exhibit C conveying the Property (subject to the Permitted
Exceptions) to Purchaser (the “Deed”).
 
6

--------------------------------------------------------------------------------




11.2.2 INTENTIONALLY OMITTED.


11.2.3 INTENTIONALLY OMITTED.


11.2.4 INTENTIONALLY OMITTED.


11.2.5 Deliver to Purchaser a certificate certifying that Seller is not a
foreign person, corporation or partnership, trust or estate within the meaning
of §1445 of the Internal Revenue Code of 1986, as amended.


11.2.6 INTENTIONALLY OMITTED


11.2.7 INTENTIONALLY OMITTED.


11.2.8 Purchaser shall cooperate with Seller for a period of seven (7) years
after Closing in case of Seller’s need in response to any legal requirement, tax
audit, tax return preparation or litigation threatened or brought against
Seller, by allowing Seller and its agents or representatives access, upon
reasonable advance notice (which notice shall identify the nature of the
information sought by Seller), at all reasonable times to examine and make
copies of any and all instruments, files and records, which right shall survive
Settlement and the recordation of the Deed.


11.2.9  Execute such documents as the Purchaser or Title Company may reasonably
request provided that such documents do not impose or extend additional
liability upon or reduce the benefits to the Seller.


11.3 At Settlement, Purchaser shall:


11.3.1 Pay to Seller the Purchase Price (as increased or decreased by
adjustments and prorations as provided herein) in cash, by bank wire transfer of
immediately-available federal funds to a bank account designated by Seller in
writing to Purchaser prior to Settlement.  The Deposit shall be credited to the
Purchase Price.


11.3.2 INTENTIONALLY OMITTED.


11.3.3 Execute such documents as Seller may reasonably request or require and
otherwise cooperate with Seller in connection with structuring this transaction
as a tax free exchange (if Seller so elects) at no cost to Purchaser.  This
covenant shall survive the Closing.


11.4 At Settlement, Seller and Purchaser shall each deliver to the Title
Company, as closing agent, and to the other party, evidence reasonably
sufficient to satisfy the Title Company that:
 
7

--------------------------------------------------------------------------------




11.4.1 Such party executing documents is duly organized (if applicable).


11.4.2 As of the date of Settlement, such party is validly existing, qualified
to do business and in good standing in the state of its formation and if
necessary, the State of Tennessee, unless such party is an individual.


11.4.3 The execution, delivery and performance of this Agreement has been duly
authorized and approved by all requisite corporate or partnership action, as
applicable.


11.5           Seller shall pay the cost of preparing the instruments of
conveyance described in Section 11.2 and the costs of the title
search.  Purchaser shall pay the cost of (i) any state or county transfer and
recordation tax necessary or required for recordation of the Deed, (ii)
preparing any survey obtained by Purchaser, and (iii) the premium for the title
insurance commitments or policies insuring the Purchaser and/or any lender to
Purchaser; together with costs of any endorsements to be attached to the title
insurance policies.  Each party shall pay its own attorneys’ fees in connection
with the conveyance of the Property. Any charges by the Escrow Agent shall be
divided equally between Seller and Purchaser.


11.6           The following are also to be apportioned as of 12:01 a.m. on the
Closing Date:


11.6.1                      Real Estate and property taxes and other
assessments.  If Settlement shall occur before the tax rate is fixed, such
apportionment shall be based upon the tax rate for the next preceding year
applied to the latest assessed valuation


11.7 Possession of the Property shall be delivered to Purchaser immediately upon
consummation of Settlement free of the claim of any tenants or other occupants
without any material change in conditions from the property condition at the
Effective Date except for any changes in condition caused by Purchaser, its
agent, employees or independent contractors.


REMEDIES


12.1 In the event Seller breaches any of the covenants or obligations to be
performed by Seller under this Agreement (subject to Seller’s cure rights
pursuant to Section 8.2.2), then Purchaser’s sole and exclusive remedies shall
be either (a) to file an action to obtain specific performance of Seller’s
obligation to deliver the documents described in Section 11.1 upon payment to
Seller of the full Purchase Price, or (b) to terminate this Agreement, in which
event the Deposit shall be returned to Purchaser in accordance with Section
12.2.  In no event whatsoever shall Purchaser be entitled to any foreseeable or
unforeseeable direct, indirect, compensatory, consequential or other damages, or
other rights or remedies against Seller as a result of any default of Seller
hereunder, other than as set forth in this Section.


12.2 In the event that Purchaser terminates this Agreement due to Purchaser’s
inability to obtain adequate bond financing through The Industrial Development
Board of the City of Memphis and County of Shelby, Tennessee, or pursuant to any
other provision hereof authorizing such termination, and Purchaser has complied
fully with all obligations of Purchaser under this Agreement, then, not less
than five (5) days and no more than seven (7) days after the date that Purchaser
has given Escrow Agent and Seller written notice requesting a return of the
Deposit to Purchaser and describing the reasons therefor, Escrow Agent shall
deliver the Deposit to Purchaser, and the parties shall have no further
obligations hereunder.
 
8

--------------------------------------------------------------------------------




12.3 The parties acknowledge that Seller should be entitled to compensation for
any detriment suffered if Purchaser defaults in its obligations hereunder, but
agree that it is extremely difficult to ascertain the extent of the actual
detriment Seller would suffer as a result of such default.  Consequently, if
Purchaser breaches any of its representations or warranties or the covenants or
obligations to be performed by Purchaser under this Agreement, then Seller shall
be entitled to receive the Deposit, as fixed, agreed, and liquidated damages and
Purchaser shall promptly reimburse Seller for Seller’s reasonable attorneys’
fees and reasonable costs incurred in connection with obtaining the Deposit.


BROKERAGE


13.1 Seller and Purchaser each warrant to the other that no broker is entitled
to any brokerage commission or fee arising out of this transaction except for
Gene Woods of Colliers Wilkinson Snowden representing Seller and Patrick Burke
of C.B. Richard Ellis representing Purchaser, and upon (and only upon)
Settlement, the commissions shall be paid by Seller to Colliers Wilkinson
Snowden in an amount equal to two percent (2%) of the Purchase Price and to C.B.
Richard Ellis an amount equal to three percent (3%) of the Purchase Price.  Each
party hereto shall indemnify the other against any claims resulting from a
breach of the foregoing warranty.  This provision shall survive Settlement.


GENERAL PROVISIONS


14.1 Purchaser may assign any or all of its rights or delegate any of
Purchaser’s obligations under this Agreement without Seller’s consent, so long
as Purchaser remains liable under the terms of this Agreement.


14.2 The terms and conditions of this Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, successors,
permitted assigns, and legal representatives.


14.3 If Settlement is consummated, then the representations, warranties,
covenants and indemnities of each party contained in this Agreement shall not
survive the delivery of the deed and the transfer and conveyance of the Property
to Purchaser, but shall be merged therein, except for the representations,
warranties, covenants and indemnities specifically set forth in this Agreement,
including those set forth in Sections 7.3, 7.4, 8.2, 11.3.3, 11.6 and 13.1,
which are stated to survive.  If this Agreement expires or is terminated by
either party, or if Settlement is not consummated for any reason, then the
representations, warranties, covenants and indemnities shall be automatically
extinguished, except for the confidentiality requirements of Section 8.2, which
shall survive such expiration, termination, or failure to consummate.
 
9

--------------------------------------------------------------------------------




14.4 Any notices required or permitted hereunder shall be deemed to have been
given either when delivered to Purchaser or Seller and when the party giving
such notice has received a signed receipt therefor, or when delivered by a
recognized commercial air or local courier service, addressed as follows (or
addressed in such other manner as the party being notified shall have requested
by such written notice to the other party) with evidence of delivery, or when
sent by facsimile transmission with confirmation of such transmission, except
that refusal to accept delivery of notice shall be deemed to be receipt
hereunder:


(1)  
If to Purchaser:



Blue Earth Solutions Tennessee Inc.
13511 Granville Avenue
Clermont, FL  34711
Attn: James Cohen Jr.
Tel:  (352) 729-0150
Fax:  (352) 729-0149


(2)  
If to Seller:



The Guardian Life Insurance Company of America
7 Hanover Square, 20th Floor - C
New York, New York  10004
Attn:  Mr. Rob LoCascio,
Senior Director, Real Estate Asset Management
Tel: (212) 919-3388
Fax: (212) 919-2149


                         And


Vice President, Investment and Real Estate Counsel
Law Department
7 Hanover Square
23rd Floor
New York, New York  10004
Tel:  (212) 598-8792
Fax:  (212) 919-2690


(3)                 If to Closing Attorneys:


B. Douglas Earthman
Glankler Brown, PLLC
6000 Poplar Avenue, Suite 100
Memphis, TN 38119
Tel:  (901) 576-1707
Fax:  (901) 761-2454
 
10

--------------------------------------------------------------------------------




(4)    If to Escrow Agent:


Chicago Title Insurance Company
6060 Poplar Avenue, Suite LL 37
Memphis, TN 38119
Attn:  Barbara Gardner
Tel:  (901) 821-0303
Fax:  (901) 821-0400


14.5 Purchaser acknowledges that this Agreement and the purchase and sale
transaction contemplated hereunder is expressly conditioned upon the approval
thereof by Seller’s Board of Directors or the approval by those individuals
designated for that purpose pursuant to general and specific authorizations from
and by Seller (“Seller’s Board’).  Seller acknowledges that Seller’s Board will
render its decision on this Agreement within forty-five (45) business days of
the Effective Date of this Agreement.  Seller will subsequently notify
Purchaser, in writing, of Seller’s Board’s decision.  In the event Seller’s
Board fails to approve the transaction contemplated hereunder, Seller shall  be
liable to reimburse Purchaser for all out-of-pocket costs up to a maximum of
$10,000.00 incurred by Purchaser in connection with this transaction (including,
but not limited to, all costs incurred by Purchaser pursuant to Section 5.1
hereof of which Title Commitment, Survey and appraisal of the Property are
included).  In addition, within five (5) business days of such failure to
approve by Seller's Board, Seller shall direct the Escrow Agent to return to
Purchaser the Deposit  in accordance with Section 12.2 hereof.


14.6 Notwithstanding anything to the contrary contained herein, any claim by
Purchaser hereunder shall be satisfied solely out of Seller’s interest in the
Property.  In no event shall any of Seller’s other interests or assets, or the
interests or assets of any of Seller’s employees, agents, directors or
affiliates, be subject to claim or attachment.


14.7 This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements or
undertakings.


14.8 This Agreement may not be modified except by the written agreement of
Seller and Purchaser.


14.9 In the event any one or more of the provisions contained in this Agreement
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein.


14.10 The submission of an unsigned copy of this Agreement to Purchaser shall
not constitute an offer or option to sell the Property.  This Agreement shall
become effective and binding only upon execution and delivery by both Seller and
Purchaser.
 
11

--------------------------------------------------------------------------------




14.11 Any paragraph headings or captions contained in this Agreement shall be
for convenience of reference only and shall not affect the construction or
interpretation of any provision of this Agreement.


14.12 This Agreement shall be governed by and construed according to the laws of
the State of Tennessee.


14.13 EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND
PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF THE PROPERTY, AND/OR ANY
CLAIMS OF INJURY OR DAMAGE.  EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS
AND ANY PLEADING RELATING TO ANY SUCH ACTION, PROCEED­ING, CLAIM OR COUNTERCLAIM
AT THE ADDRESS SET FORTH FOR SUCH PARTY IN SECTION 14.4 HEREOF AND AGREES THAT,
ANY LITIGATION WHICH MAY BE FILED AS THE RESULT OF THIS AGREEMENT MAY BE FILED
IN SHELBY COUNTY, TENNESSEE OR THE FEDERAL DISTRICT COURT FOR THE WESTERN
DISTRICT OF TENNESSEE.


14.14 If the final date of any period which is set out in any provision of this
Agreement falls on a Saturday, Sunday or legal holiday under the laws of the
United States or the State of Tennessee then, and, in such event, the time of
such period shall be extended to the next day that is not a Saturday, Sunday or
legal holiday.


14.15 The exhibits and schedules attached hereto are hereby made a part of this
Agreement as fully as if set forth in the text of this Agreement.


14.16 The Escrow Agent shall be responsible for all reporting, filing and other
requirements imposed by section 6045(c) of the Internal Revenue Code of 1986, as
amended.


14.17 This Agreement constitutes the entire understanding between the parties
with respect to the transaction contemplated herein, and all prior or
contemporaneous oral agreements, understandings, representations and statements
are merged into this Agreement.  Neither this Agreement nor any provisions
hereof may be modified, amended, discharged or terminated except by an
instrument in writing signed by the party against which the enforcement of such
modification, amendment, discharge or termination is sought, and then only to
the extent set forth in such instrument.  Unless otherwise provided herein, no
provision of this Agreement may be waived except by an instrument in writing
signed by the party against which the enforcement of such waiver is sought.


14.18 Purchaser shall not record this Agreement or any memorandum thereof.


[Signature page follows]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SELLER:   THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, a New York
corporation, successor by merger to Berkshire Life Insurance Company, a
Massachusetts corporation   By: /s/ Robert LoCascio Name: Robert LoCascio Title:
Senior Director, Real Estate Investments   PURCHASER:   BLUE EARTH SOLUTIONS
TENNESSEE INC., a Tennessee corporation   By: /s/ James Cohen Jr. Name: James
Cohen Jr. Title: Vice President  
AGREED WITH RESPECT TO DEPOSIT:
ESCROW AGENT:
  CHICAGO TITLE INSURANCE COMPANY   By: /s/ Donna Stern Name: Donna Stern Title:
Title Officer

 
Exhibit A
--  Legal Description

Exhibit B
-  Escrow Provisions

Exhibit C
--  Deed

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTION
 
The following described real property in Memphis, Shelby County, Tennessee:


Lots 336, 337, 338 and the northeasterly half of Lot 339 of Section L-4 of the
Airport Industrial Park Subdivision, as shown on Plat of Record in Plat Book 49
Page 40, in the Register’s Office of Shelby County, Tennessee, and being more
particularly described as follows:


BEGINNING at a point in the easterly right-of-way (R.O.W.) line of B. F.
Goodrich Boulevard (80' wide R.O.W.); said point being the northwest corner of
Lot 336 of Section “L-4”, Airport Industrial Park (Bk. 49 Pg. 40), and the
southwest corner of Lot 404 of Section “L-6” Airport Industrial Park (Plat Bk.
56 Pg. 65 as recorded in the Register’s Office of Shelby County, Tennessee) and
also being located in the north line of said Section “L-4” of Airport Industrial
Park; thence South 59 degrees 22 minutes 21 seconds East along said north line a
distance of 506.0 ft. to an iron pin in the east line of said Section “L-4” of
Airport Industrial Park; thence South 30 degrees 37 minutes 39 seconds West
along said east line a distance of 350.0 ft. to a cross set in the east rail of
a railroad track; thence North 59 degrees 22 minutes 21 seconds West a distance
of 506.0 ft. to an iron pin in said easterly R.O.W. line of B. F. Goodrich
Boulevard; thence North 30 degrees 37 minutes 39 seconds East along said
easterly R.O.W. line a distance of 350.0 ft. to an iron pin being the POINT OF
BEGINNING.


EASEMENT PARCEL


Together with rights, benefits, and privileges under easement recorded as
Instrument No. N8 5616, Register’s Office, Shelby County, Tennessee, for the
benefit of the real property described above.


Together with rights, benefits and privileges under Agreement recorded as
Instrument M9 8171, said Register’s Office.


Being the same property conveyed to Berkshire Life Insurance Company, a
Massachusetts corporation, by Trustee’s Deed recorded as Instrument LA 9264 in
the Register’s Office of Shelby County, Tennessee.
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ESCROW PROVISIONS
 
Purchaser and Seller have agreed to select Chicago Title Insurance Company.
 
(“Escrow Agent”) to serve as the escrow agent with respect to the Deposit to be
made by Purchaser pursuant to the Agreement.  Capitalized terms used but not
defined herein shall have the same meanings as set forth in the Agreement.
 
1. Upon receipt of the Deposit from Purchaser, Escrow Agent shall place the
Deposit into an escrow account which it uses for such purposes. Escrow Agent
shall not be required to invest such funds.
 
2.            It is agreed between the parties hereto that the Deposit shall be
held in escrow with Escrow Agent until such time as Escrow Agent is notified in
writing to terminate the escrow and disburse the money as jointly directed by
Purchaser and Seller.
 
3.           In the event of any dispute between Purchaser and Seller regarding
the disburse­ment of the Deposit, or in the event Escrow Agent shall receive
conflicting demands or instruc­tions with respect thereto, Escrow Agent shall
withhold such disbursement until such dispute is resolved.  Alternatively,
Escrow Agent shall be entitled to deposit all such funds into a court of general
jurisdiction in Shelby County, Tennessee, and to interplead Purchaser and Seller
in connection therewith.
 
4.             Escrow Agent shall not be liable for any damage, liability or
loss arising out of or in connection with the services rendered by Escrow Agent
pursuant to the Agreement or this Escrow Agreement, except for any damage,
liability or loss resulting from the willful or negligent conduct of Escrow
Agent or any of its officers or employees.  Furthermore, Purchaser and Seller
herein will indemnify and will save harmless Escrow Agent from all loss or
expense (specifically including, but not limit to, court costs and attorney's
fees) arising by reason of the execution of this instrument.
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT C
DEED


This instrument prepared by:
B. Douglas Earthman
Glankler Brown, PLLC
6000 Poplar Avenue, Suite 100
Memphis, Tennessee 38119


SPECIAL WARRANTY DEED


 

Address New Owners As Follows:   Send Tax Bills To:    Map Parcel No.
__________________________ SAME   Map _____ __________________________   Parcel
_____ __________________________     __________________________    



           FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00), cash in
hand paid by the hereinafter named Grantee, and other good and valuable
consideration, the receipt of which is hereby acknowledged,  THE GUARDIAN LIFE
INSURANCE COMPANY OF AMERICA, a New York corporation, successor by merger to
Berkshire Life Insurance Company, a Massachusetts corporation (the "Grantor"),
does hereby bargain, sell, transfer and convey unto BLUE EARTH SOLUTIONS
TENNESSEE INC., a Tennessee corporation (the "Grantee") its successors and
assigns, all its right title and interest in and to property located in Memphis,
Shelby County, Tennessee, more particularly described on attached Exhibit A.


BEING the same property conveyed to Berkshire Life Insurance Company, a
Massachusetts corporation, by Trustee’s Deed from W. Rowlett Scott, Trustee, of
record at Instrument No. LA 9264 in the Register’s Office of Shelby County,
Tennessee.


TO HAVE AND TO HOLD said tract or parcel of land with the appurtenances, estate,
title and interest thereto belonging to the said Grantee, his successors and
assigns, forever.


AND Grantor does covenant with Grantee, that it is lawfully seized and possessed
of said land in fee simple, has a good right to convey it and that the same is
unencumbered, except as shown on Exhibit B attached hereto.


AND Grantor does further covenant and bind itself , its successors and assigns
to warrant and forever defend the title to said land to Grantee, its successors
and assigns against the lawful claims of all persons claiming by, through or
under Grantor but not further or otherwise.  This conveyance is made subject to
the matters set forth in Exhibit B attached hereto.
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Special Warranty Deed has been executed this _____ day
of __________________, 2009.


THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, a New York corporation,
successor by merger to Berkshire Life Insurance Company, a Massachusetts
corporation


By:                                                           
Name:                                                           
Title:                                                           








STATE OF TENNESSEE
COUNTY OF SHELBY


I hereby swear or affirm that, to the best of my knowledge, information, and
belief, the actual consideration for this transfer or value of the property
transferred, whichever is greater, is $1,296,000.00, which amount is equal to or
greater than the amount which the property transferred would command at a fair
and voluntary sale.


                                                                _________________________
AFFIANT


Sworn to and subscribed before me this _____ day of _____________, 2009.


                                                                _________________________________
NOTARY PUBLIC


My Commission Expires:_________________________.
 
 
17

--------------------------------------------------------------------------------

 
 

STATE OF ____________  )
COUNTY OF __________
)



Before me, the undersigned, a Notary Public in and for the State and County
aforesaid, personally appeared ______________________, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself to be the ___________________ of THE GUARDIAN
LIFE INSURANCE COMPANY OF AMERICA, a New York corporation, successor by merger
to Berkshire Life Insurance Company, a Massachusetts corporation, the within
named bargainor, and that he as such __________________, being authorized so to
do, executed the foregoing instrument for the purpose therein contained, by
signing the name of the corporation by himself as ________________.


WITNESS my hand and official seal at office on this the ____ day of
______________, 2009.


________________________________
NOTARY PUBLIC


My Commission Expires: ___________________


 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
LEGAL DESCRIPTION


The following described real property in Memphis, Shelby County, Tennessee:


Lots 336, 337, 338 and the northeasterly half of Lot 339 of Section L-4 of the
Airport Industrial Park Subdivision, as shown on Plat of Record in Plat Book 49
Page 40, in the Register’s Office of Shelby County, Tennessee, and being more
particularly described as follows:


BEGINNING at a point in the easterly right-of-way (R.O.W.) line of B. F.
Goodrich Boulevard (80' wide R.O.W.); said point being the northwest corner of
Lot 336 of Section “L-4”, Airport Industrial Park (Bk. 49 Pg. 40), and the
southwest corner of Lot 404 of Section “L-6” Airport Industrial Park (Plat Bk.
56 Pg. 65 as recorded in the Register’s Office of Shelby County, Tennessee) and
also being located in the north line of said Section “L-4” of Airport Industrial
Park; thence South 59 degrees 22 minutes 21 seconds East along said north line a
distance of 506.0 ft. to an iron pin in the east line of said Section “L-4” of
Airport Industrial Park; thence South 30 degrees 37 minutes 39 seconds West
along said east line a distance of 350.0 ft. to a cross set in the east rail of
a railroad track; thence North 59 degrees 22 minutes 21 seconds West a distance
of 506.0 ft. to an iron pin in said easterly R.O.W. line of B. F. Goodrich
Boulevard; thence North 30 degrees 37 minutes 39 seconds East along said
easterly R.O.W. line a distance of 350.0 ft. to an iron pin being the POINT OF
BEGINNING.


EASEMENT PARCEL


Together with rights, benefits, and privileges under easement recorded as
Instrument No. N8 5616, Register’s Office, Shelby County, Tennessee, for the
benefit of the real property described above.


Together with rights, benefits and privileges under Agreement recorded as
Instrument M9 8171, said Register’s Office.


 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
ENCUMBRANCES
 
AS TO FEE PARCEL
 
1.  
Subdivision restrictions, building lines, and easements of record in Plat Book
49, Page 40, Register’s Office, Shelby County, Tennessee, which contain no
reversionary clause, said building lines and easements being located as shown on
survey of AFA Engineering date December 15, 1989, last revised January 12, 1990.

 
2.  
Easements of records as Instrument Nos. N8 5616, L9 6008, and L9 6009, said
Register’s Office, located as shown on said survey.

 
3.  
The following matters shown on said survey:

 
(a)  
Encroachment of building on setback line;

 
(b)  
Location of transformer pad and electrical box, gas valve 6” cover, gas meters,
4” gas pipe, guard posts, fire hydrant, concrete pads, block wall and fences.

 
4.  
Agreement for maintenance of fire protection water system of record at
Instrument M9 8171, said Register’s Office.

 
5.  
City of Memphis or Shelby County real estate taxes or assessments not yet due
and payable.

 
6.  
[Any other matters of record disclosed by the title search.]

 
AS TO EASEMENT PARCEL
 
1.  
Trust Deed recorded as Instrument No. M4 3091, as modified by Modification
Agreement recorded as Instrument M9 3676 and assigned to Western Southern Life
Insurance Company as Instrument M9 3678, said Register’s Office.

 
2.  
Trust Deed recorded as Instrument M5 0173, as corrected by Instrument No. M6
4177, said Register’s Office.

 
3.  
Any unpaid City of Memphis and Shelby County real property taxes.

 
4.  
[Any other matters of record disclosed by the title search.].

 